Title: To Benjamin Franklin from Joseph Priestley, 2 June 1770
From: Priestley, Joseph
To: Franklin, Benjamin


Dear Sir
Leeds. 2 June 1770.
I inclose a few copies of my Proposals, with the catalogues much inlarged. I therefore beg you would destroy the former, and dispose of these as you shall think most conducive to the design. I shall send a greater number soon to Mr. Johnson, from whom you may have whatever you want. In the mean time, I am obliged to take the liberty to inclose a small parcel for him in a cover to you. I hope you received Beccaria safe. I am Dear Sir Yours sincerely
J Priestley
 
Addressed: To / Doctor Franklin / at Mrs Stevenson’s / in Craven Street in the Strand / London.
Endorsed: Dr Priestly May 1770
